Citation Nr: 1511162	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as due to a right knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as due to a right knee disability, and as due to in-service gallbladder surgery.  

4.  Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability.

5.  Entitlement to a disability rating in excess of 20 percent for temporomandibular joint disability (TMJ).  

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In that rating decision, the RO reopened the issue of service connection for a right knee disability and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO and will therefore consider the issue of new and material evidence.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of joint pain secondary to anthrax shots has been raised by the record in an October 2010 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral knee and bilateral shoulder disabilities, and entitlement to increased ratings for a lumbar spine and TMJ disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A rating decision in December 2000 denied service connection for a right knee disability, the Veteran was notified of this decision and apprised of his appeal rights, but did not complete a timely appeal and new and material evidence was not received within a year of that decision.

2.  Evidence received since the RO's December 200 decision relates to an unestablished fact necessary to substantiate the right knee claim and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The December 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening a previously denied claim of service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles of a Claim to Reopen

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson, 265 F.3d at 1366.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The Veteran's original claim for entitlement to service connection for a right knee disability (characterized as right knee strain) was denied in a December 2000 rating decision because the evidence of record did not demonstrate a chronic right knee disability.  The Veteran did not submit a substantive appeal or provide new and material evidence within a year of that decision, and the decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  

In February 2009, the Veteran again submitted a claim of service connection for a right knee disability.  

As the issue had been finally decided in an earlier rating decision, the issue of whether new and material evidence had been submitted since the December 2000 final decision must be addressed.  See 38 C.F.R. § 3.156.

Since the December 2000 rating decision, the evidence added to the Veteran's claims file includes a November 2009 VA examination of the joints which addressed the issue of chronicity, and the Veteran's statements in support of his claim.

This evidence is new as it was submitted after the December 2000 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim, namely whether the Veteran has a chronic disability which is related to either the Veteran's service.  38 C.F.R. § 3.156.  Thus, the claim of service connection for a right knee disability is reopened.  The reopened claim is further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of service connection for a right knee disability is reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran was afforded a VA examination in November 2009 in order to determine the etiology of his right and left knee disabilities.  The VA examiner found that it was less likely than not that the Veteran's right knee disability was related to service.  In support of this finding the examiner noted that a November 2008 private treatment note demonstrates that the Veteran reported he was symptom free until a 2008 right knee injury.  However, the VA examiner failed to note a September 2000 VA examination report which included the Veteran's description of popping and stiffness in his right knee which was present for three to four years, which indicates that the November 2009 opinion may not have been based on an accurate history.

While the Veteran was not found to have a diagnosis other than status post right knee strain in September 2000, it is outside of the Board's expertise to determine whether the Veteran's reported symptoms demonstrated a chronic knee disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the Veteran asserts that he his left knee and shoulder disabilities are partially secondary to his right knee disability, the Board finds that the issue of service connection for these disabilities are intertwined with the service connection right knee disability issue being remanded.  Thus, they will also be remanded.

Moreover, the Veteran has indicated that his shoulder disabilities are due to an in-service injury to the shoulders, to his right knee disability or to in-service gallbladder surgery and that his claimed left knee disability is the result of an impaired gait caused by his right knee.  As the evidence of record indicates that there may be a link between the Veteran's service or service-connected disability and his left knee and shoulder disabilities, VA examinations are necessary.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the Veteran's increased rating claims, the Veteran was afforded VA examinations of the spine and jaw in October 2013.  However, while the Veteran's spine VA examiner addressed limitation of motion after repetitive testing, he also stated that he was not able to assess or confirm whether pain, weakness, fatigability or incoordination could significantly limit the Veteran's function.  

Additionally, the Veteran was afforded the October 2013 TMJ VA examination report fails to discuss the Veteran's own symptoms as described by him, to include his November 2012 statement in which the Veteran claims that his TMJ prevented him from eating solid foods for weeks at a time.  

As the examination report demonstrating repetitive motion testing results and the VA spine examiner's comments appear to contradict each other, and as the TMJ VA examiner failed to address the Veteran's lay statements, new VA examinations are warranted in order to clarify the impairment caused by the Veteran's spine and TMJ disabilities.  Barr, 21 Vet. App. at 312.

The issue of entitlement to TDIU is intertwined with the initial rating claim.  Thus, the issue of TDIU must also be remanded to the RO, and further development regarding the TDIU claim must be undertaken following development of the increased rating claim to determine whether the Veteran is unemployable based on his service-connected disabilities.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with his knee and shoulder claims.  The entire claims file must be reviewed by the examiner.   

a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability is related to his active service.

b)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability is related to his active service, or is caused by or aggravated by a right knee disability.

c)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right and/or left shoulder disability is related to his active service, or is caused by or aggravated by a right knee disability.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

2.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the current nature and severity of his lumbar spine disability.  All necessary tests must be conducted.  The examiner must provide an opinion in regard to the degree of impairment due to his lumbar spine disability, to include the impact on his daily life and employment.  The examiner must comment on any functional loss from painful motion or other factors.  The examiner must provide reasons for each opinion given.

3.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the current nature and severity of his TMJ.  All necessary tests must be conducted.  The examiner must provide an opinion in regard to the degree of impairment due to his TMJ disability, to include the impact on his daily life and employment.  The examiner must consider the Veteran's lay statements regarding his perceived symptoms.  The examiner must provide reasons for each opinion given.

4.  After the above is completed, conduct any additional development necessary as pertaining to the Veteran's claim for TDIU.

5.  Finally, readjudicate the issues remaining on appeal, to include the TDIU claim.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


